Citation Nr: 9901552	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1947, and from February 1947 to March 1975.

This case comes to the Board of Veterans Appeals (Board) 
from a December 1994 RO decision which, in pertinent part, 
denied service connection for a bilateral knee disability.  A 
personal hearing was held before an RO hearing officer in 
December 1995.  A Board hearing was requested and scheduled, 
but the veteran withdrew his hearing request by a letter 
received in June 1998.


REMAND

The veteran contends that he has a bilateral knee disability 
which was incurred during his active military service in the 
Army (January 1945 to January 1947, and February 1947 to 
March 1975). 

The veteran's claim for service connection for a bilateral 
knee disability is well grounded, meaning not inherently 
implausible, and the file indicates there is a further VA 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.159 (1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

A review of the veteran's claims file indicates that his 
service medical records are incomplete; very few of the 
available service medical records are dated earlier than the 
1960s.  In June 1995, the veteran reviewed his claims file, 
and subsequently asserted that some of his service medical 
records (relating to a bilateral knee disability) were 
missing.  The Board finds that an additional attempt should 
be made to obtain the veteran's  service medical records.

Moreover, recent medical records are associated with the 
file, but there are very few post-service medical records 
dated prior to the 1990s.  The RO should contact the veteran 
and attempt to obtain medical records of treatment for a 
bilateral knee disability since his last period of active 
service ended in 1975.

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain, from the 
National Personnel Records Center or 
other appropriate service department 
office, any additional service medical 
records of the veteran concerning his 
Army active duty service, with particular 
emphasis on records dating from 1945 to 
1960.

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment or 
examination for a bilateral knee 
disability since his last period of 
active service ended in 1975.  The RO 
should then contact the sources and 
obtain copies of the related medical 
records, which are not already on file.

3.  Thereafter, the RO should review the 
claim.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, and then the case should be 
returned to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
